PER CURIAM.
Plain tiff in error and two codefendants were convicted, while a third codefendant was acquitted, of a conspiracy charged against them and other unknown parties that the three codefendants should steal, and Evans receive, with knowledge of the theft, an interstate freight shipment. While the record before us contains what purports to be a narrative of the trial, including the testimony and subsequent affidavits on the motion for a new trial, there is nothing in the nature of a bill of exceptions purporting to be signed by the trial - judge. As the only error assigned is the denial of the motion for a new trial on several grounds, we cannot properly pass thereon, in the absence of a bill of exceptions, even if we treated the assignment of errors as directed, not to a mere denial of the motion for a new trial, but to an abuse of discretion in, so doing. A reading, however, of the document, doubtless intended to be a bill of exceptions, satisfies us that the evidence cannot be deemed insufficient to sustain the verdict, and on grounds of substantial justice the other alleged errors would-not justify a reversal of the judgment. Affirmed.